The County of Chenango has appealed from a portion of the final judgment in condemnation proceedings. The county acquired for the State of New York pursuant to the provisions of the Highway Law certain lands of the respondents for the relocation of the State highway. After the completion of the relocated route the owners were deprived of the same access to the milk route, mail route, school and bus service which were formerly available to them on the old road. As a result it is necessary for them to travel a distance of approximately 1,990 feet farther from their home to reach the newly located highway. An award was made to respondents for the land taken and for the direct damage to the remaining parcels and no appeal is taken from such award. On this appeal the only question involved is whether or not respondents are entitled to damages because of the relocation of the main highway. The court below found that respondents were entitled to such damages amounting to the sum of $637. The court below held that while abutting owners would have no claim for such damages if the relocation *1059were made on the lands of others they are entitled to the same by reason of the fact that their own land is taken for the relocation. Respondents are not entitled to consequential damages because of the relocation of the new road. (Matter of Board of Supervisors of Ulster County, 215 App. Div. 147; Van Aken v. State of New York, 261 N. Y. 360; Queeno v. State óf New York, 255 App. Div. 941.) The judgment appealed from is modified by eliminating therefrom the sum of $637 allowed as consequential damages, and as so modified affirmed, without costs to either party. Hill, P. J., Crapser, Bliss and Hefíernan, JJ., concur.